Citation Nr: 1603258	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  03-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than August 24, 2001, for the award of service connection for hepatitis C.

2.  Entitlement to an effective date earlier than May 8, 2001, for the award of service connection for diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1967 to October 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for hepatitis C, effective August 24, 2001, and granted an earlier May 8, 2001 effective date for the grant of service connection for diabetes mellitus.  The Veteran disagreed with each of the effective dates assigned. 

In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled June 2004 hearing by letter in March 2004, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

In September 2014, the Board remanded these matters for additional development. 


FINDINGS OF FACT

1.  The RO appears to accept correspondence from the Veteran's representative, received on August 24, 2001, as a claim for service connection for hepatitis C.  There was no formal claim, informal claim, or written intent to file a claim for service connection for hepatitis C record prior to August 24, 2001.

2.  The RO appears to accept correspondence from the Veteran's representative, received on August 24, 2001, as a claim for service connection for DM.  There was no formal claim, informal claim, or written intent to file a claim for service connection for DM, prior to August 24, 2001. 
 
3. The liberalizing law allowing for presumptive service connection for DM became effective on May 8, 2001.

CONCLUSIONS OF LAW

1. The claim for an effective date earlier than August 24, 2001, for the grant of service connection for hepatitis C is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The claim for an effective date earlier than May 8, 2001, for the grant of service connection for DM is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the effective date assigned following the grant of entitlement to service connection for DM and hepatitis C. Once a claim is granted it is substantiated and additional notice is not required. Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014).  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims. 


Effective Dates

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2014). 

The pertinent implementing regulation provides that for direct service connection the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within 1 year of separation. Otherwise, the effective date is the date of the receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2015). 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110  refer to the date an "application" is received. While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2015).  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157. 

On August 24, 2001, the RO received correspondence from the Veteran's representative which was accepted as a claim for service connection for DM and for hepatitis C.  By a February 2002 rating decision, the RO granted service connection for DM, effective August 24, 2001, and denied service connection for hepatitis C.  Thereafter, in a January 2003 rating decision, the RO granted an earlier May 8, 2001 effective date for the grant of service connection for DM and granted service connection for hepatitis C, effective August 24, 2001.  

With regard to the claim for an earlier effective date for hepatitis C, the Veteran asserts that since a VA examiner opined that it was more likely than not that he was infected with hepatitis C at the time of his surgery in 1970, that, essentially, the date of his surgery on July 21, 1970, should be the effective date of the grant of service connection.  While the Veteran may indeed have been infected with hepatitis C at the time of his July 21, 1970, surgery, the effective date of the grant of service connection is determined by when the Veteran first filed a claim for benefits for a disability or when entitlement arose.  In this case, there is no evidence, nor does the Veteran so contend, that VA received any statement or communication from the Veteran that would constitute a claim for service connection for hepatitis C prior to August 24, 2001.  Moreover, even if his surgery date in 1970 was the date entitlement arose, the effective date assigned is the later of the two dates, which is in this case is August 24, 2001, the date the claim was received. According to the applicable regulation, the effective date of the grant of service connection for hepatitis C can be no earlier than August 24, 2001, the date of receipt of the claim, which was the date VA first received any communication indicating an intent to apply for service connection for hepatitis C.  38 C.F.R. § 3.400(b)(2)(i) (2015). Thus, the claim for an earlier effective date for hepatitis C is denied.

With respect to claims governing effective dates for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA issued special regulations to implement orders of a United States district court in Nehmer v. United States Department of Veterans Affairs, 32 F. Supp. 1404 (N.D. Cal. 1989). 

In pertinent part, a Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease. 38 C.F.R. § 3.816(b)(1)(i) (2015).  The term "covered herbicide diseases" includes Type II diabetes mellitus.   38 C.F.R. § 3.816(b)(2)(i) (2015).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c)  (2015). 

If a Nehmer class member's claim for compensation for a covered herbicide disease was either pending before VA on May 3, 1989 or was received by VA between that date and the effective date of the statute establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2) (2015).

In this case, the Veteran did not submit a claim for DM between May 3, 1989 and May 8, 2001, the effective date for the regulation which added DM as a disease presumptively due to in-service exposure to herbicides.  A review of the record indicates that VA has never denied a claim of service connection for DM from the Veteran, including between September 25, 1985, and May 3, 1989.  While the Veteran has asserted that he had originally filed a claim for DM back in 1993 or 1994, for which he was subsequently denied service connection (see February 2003 notice of disagreement), a search by the AOJ for a rating decision prior to February 2002 was negative.  Furthermore, the record does not show that he filed a formal claim of service connection for DM prior to August 24, 2001.  The Board's review finds that prior to August 24, 2001, there is not a single document of record that may reasonably be construed as a formal or informal claim for service connection for DM.  See 38 C.F.R. §§ 3.151(a), 3.155(a) (2015).  Accordingly, Nehmer does not apply to this claim, in this case, the effective date cannot be earlier than the liberalizing law, and cannot be retroactive for more than one year from the date of application.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2015).
 
Under the provisions of 38 C.F.R. § 3.114  generally, when benefits are awarded pursuant to a liberalizing law or VA issue, the effective date cannot be earlier than the effective date of the liberalizing law or VA issue.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114 (2015); see McCay v. Brown, 9 Vet. App. 183 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation."), aff'd 106 F.3d 1577 (Fed. Cir. 1997); Williams v Principi, 15 Vet. App. 189 (2001) (en banc), aff'd 310 F.3d 1374 (Fed. Cir. 2002). 

The RO in this case amended the effective date of service connection from August 24, 2001 (date of receipt of the claim) to May 8, 2001 (date of the liberalizing regulation) because the claim was filed within one year from a change in the law. This is the proper effective date for the award of service connection for DM in this case.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Accordingly, on these facts, the claims for an effective date for the grant of service connection for hepatitis C earlier than August 24, 2001, and for an effective date for the grant of service connection for DM earlier than May 8, 2001, must, each, be denied.  





	(CONTINUED ON NEXT PAGE)





ORDER

An effective date earlier than August 24, 2001, for the award of service connection for hepatitis C, is denied.

An effective date earlier than May 8, 2001, for the award of service connection for diabetes mellitus, is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


